Citation Nr: 9918968	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for right knee 
disability secondary to left knee injury.

3.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

In pertinent part, the appellant had service with the Texas 
Army National Guard from December 1979 to December 1981.  The 
appellant's inclusive dates of service with the Army National 
Guard are from May 28, 1980 to May 16, 1981.  For purposes of 
VA disability compensation, the appellant was in an active 
duty for training status from June 14, 1980 to June 28, 1980.  
The appellant was in an inactive status with the Army 
National Guard (ARNG) from May 17, 1981 to December 11, 1981.

The March 1999, VA Form 8 identifies the certified issue on 
appeal as a claim of entitlement to service connection for a 
left knee condition.  During the appellant's May 1999 
VideoConference hearing before the Board of Veterans Appeals 
(Board), the identified issue on appeal was a claim of 
service connection for a left knee condition.

The Board finds that the appellant's claim of service 
connection for a left knee disability arose from a July 1997 
RO rating decision, which denied the appellant's claim of 
service connection for residuals of a left knee injury.  

The appellant's claim of service connection for a right knee 
condition secondary to his left knee injury and his claim of 
entitlement to a total rating based on individual 
unemployability arose from a May 1998 RO rating decision, 
which denied the appellant's claims as to these two issues.  
In August 1998, the veteran filed a notice of disagreement 
with that determination.  He was provided a statement of the 
case in February 1999.

During the course of the appeal, the appellant has requested 
that the Board provide him with a medical discharge from 
service.  The Board must respectfully point out that his 
matter is beyond the jurisdiction of the VA.  The veteran 
must seek recourse through the service department in order to 
obtain a modification of his discharge.  

In March 1999, the appellant forwarded further argument to 
the Board.  This material reiterates the contentions and 
arguments previously of record and is redundant.  Moreover, 
as this matter turns ultimately upon the competent medical 
evidence of record, this submission is not "pertinent."  
Accordingly, the Board finds no basis to return it to the RO 
for further consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
case has been secured.

2.  The weight of the medical evidence presented does not 
establish that the appellant's left knee disability, as 
currently demonstrated, is causally related to disease or 
injury of service origins. 

3.  Service connection for left knee disability has never 
been established.

4.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  Residuals of the appellant's left knee disability were 
neither incurred nor aggravated during service.  38 U.S.C.A. 
§§1101, 1110, 1112, 1113, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

2.  The appellant's claim of service connection for right 
knee disability secondary to left knee injury lacks legal 
merit.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The claim for a total disability rating based on 
individual unemployability due to service connected 
disability lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the appellant has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. 
Brown, 9 Vet. App. 542, 545 (1996).  A well grounded claim is 
"[a] plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
appellant must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.306 (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (1998).

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well grounded claim for service 
connection for a disorder on a secondary basis, the appellant 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

Service records reflect receipt of orders for active duty 
training for twelve weeks, effective May 15, 1979, and a 
December 11, 1981, honorable discharge from the Texas Army 
National Guard and transfer to the Individual Ready Reserve 
of the United States Army, effective December 21, 1981. 

The record includes Parker Hill Medical center records of 
treatment and hospitalization from June 6, 1978 to June 25, 
1978.  The appellant complained of left knee pain, and more 
recently right knee pain, extending back 10 or 11 years.  He 
attributed the problem to rough and tumble childhood play 
with others resulting in the appellant being fallen upon; 
subsequent pain, swelling, no buckling or locking.  He 
reported prior X-rays with no abnormalities shown.  Pertinent 
examination findings included complaints of discomfort at the 
anteromedial aspect of the left knee; lateral left knee pain 
with heel walking and squatting; thighs and quadriceps were 
excellent and equal tone; same bilateral range of motion; 
with right knee completely silent and painless, with no 
tenderness or effusion; the left knee revealed no effusion or 
instability; pain anteromedially with hyperextension or 
hyperflexion or external or internal rotation; no pain with 
abduction or adduction, along with additional findings and 
tentative diagnoses pending left knee arthrogram.  
Thereafter, June 1978 X-rays revealed no abnormalities, and a 
June 1978 arthrography was also normal, with no meniscal 
tear.  Although the examiner could not point to a definite 
reason for the appellant's complaints of pain, an exploratory 
arthrotomy was done, with no abnormalities found.  Based on 
the possibility of an unrecognized symptom of subluxation, 
the patella lateral to the quadriceps apparatus was reefed, 
with medial shortening and lateral relation, to move the 
patella a hairbreadth medially.  The final diagnoses noted 
"question chronic subluxation of the left patella."   
Progress notes reveal improvement with decreased pain at the 
time of discharge.

A July 1979 discharge examination reveals no pertinent 
abnormaltites, and reports that the appellant was qualified 
for separation.

Service medical records during June 1980 collectively reveal 
that the appellant's left knee was injured during active duty 
for training, which resulted in a diagnosis of sub-patella 
contusion of the left knee.

Service records and VAMC Houston treatment records during 
October, November and December 1980 reveal, in pertinent 
part, a history of 1977 surgery for realignment of the 
patella; radiograph results and an October 1980 arthrography 
that was negative for left knee abnormality, including no 
evidence of meniscus tear or loose bodies; what appears to be 
two October 1980 requests for an elastic patella immobilizing 
orthopedic cane; a November 1980 notation that, subsequent to 
the appellant's June 1980 left knee injury, he was not heard 
from until October 1980 with a request for medical attention;  
and a December 1980 diagnosis of left patella chondromalacia.

December 1980 National Guard correspondence reflect 
determinations of "not in line of duty - not due to 
misconduct for chondromalacia, in line of duty for sub 
patella contusion left knee." Additional December 1980 
correspondence essentially reflects the same line of duty 
determinations.

January and February 1981 VAMC Houston reports are referable 
to the appellant's continued physical therapy and muscle 
rehabilitation.

Service correspondence and VAMC Houston reports during 
February and March 1981 are referable to service requests for 
retention examination and subsequent results.  In pertinent 
part, a February 1981 orthopedic examination report notes the 
appellant's 1977 surgery; June 1980 left knee injury, the 
related diagnosis of contused patella and complaints of left 
knee pain.  Examination findings included full range of 
motion for the left knee; negative ambulation and posterior 
draw; stable on varus and valgus testing; no swelling 
present; appellant was uncooperative, but fit for duty; and 
noted diagnosis of status post contusion to left patella.  
Note: the Board observes that the date of noted findings 
appears to be March 1981.  

A March 1981 service medical report of "evaluation for 
retention; left knee" notes the appellant's history of 
subpatellar contusion, left knee with alleged aggravation in 
November 1980; 7 inch medial surgical scar, left knee, 
existed prior to service; painful scar with reference to 
orthopedic clinic consult.  The summary of defects and 
diagnoses included status post contusion to left patella, 
manifested by chronic pain.  Fit for duty.  A related March 
1981 radiographic evaluation reveals a normal left knee.

A December 1981 service document reports the appellant's 
December 1981 separation was "For Other Good and Sufficient 
Reasons." 

The RO's July 1982 rating decision referenced VAMC February 
1981 radiographic findings of a normal left knee as the basis 
for their determination that the appellant's June 1980 left 
knee injury was resolved without aggravation.

A February 1996 Department of Social Services (DSS) letter to 
the RO requested records on treatment from January 1995 to 
most recent.

The RO's October 1996 response to the February 1996 DSS 
letter was negative, as they had no records for the period 
requested.

By letter of January 1997, the appellant's representative 
submitted an enclosed December 1996 statement of Dr. Schmidt, 
a private examiner.

The record includes three statements from Dr. Schmidt, along 
with examination notes, dated October 1996, July 1997 and 
January 1998.  In pertinent part, the December 1996 statement 
noted the appellant's December 1996 treatment for complaints 
of left knee pain; a 1978 left kneecap dislocation and 
related surgery of from which he fully recovered as the 
appellant "was able to engage in rigorous physical 
training"; a June 1980 blunt injury to both knees; the 
appellant's February 1981 fitness for duty determination, but 
he "remained very symptomatic with his left knee"; noted 
examination findings with evidence of definitive atrophy of 
left quadriceps and extreme sensitivity for neurologic 
survey; and left knee stability with subluxation of the left 
patella.  The physician stated that "careful review of the 
medical records" indicates that the June 1980 injury 
aggravated left knee symptoms as the appellant was 
asymptomatic at the time of his June 1980 injury based on his 
ability to perform rigorous physical activities during active 
service; radiograph evidence of some degenerative changes in 
the patellofemoral joint; and clinical examination results 
that reveal a symptomatic and active degenerative process in 
the left knee with may require future surgery.  

Dr. Irani, a Rating Board Officer, submitted a July 1997 
statement.  Dr. Irani set forth his review of the appellant's 
June 1978 X-ray results, arthrography and exploratory 
arthrotomy; treatment and diagnoses referable to the 
appellant's June 1980 left knee injury; and the appellant's 
June 1982 alleged claim of aggravation of his left knee due 
to injury during the two-week period of active duty for 
training.  Dr. Irani noted that service medical records show 
a left knee condition that was resolved and this was 
confirmed by orthopedic examination on February 9, 1981, and 
did not aggravate the other left knee conditions that did not 
incur during active duty for training.  Dr. Irani concluded 
by noting that:

injury in service was acute and resolved 
and did not aggravate the left knee 
condition.  Recent X-rays report of 1996, 
'some degenerative changes in the 
patellofemoral joint, is most likely 
related to surgical procedures done in 
1978 prior to service.'

Dr. Schmidt's July 1997 statement references his review of 
June 1978 medical records from Dr. Swartz of the Parker Hill 
Medical Center.  Dr. Schmidt noted that one June 1978 report 
of exploratory arthrotomy and plastic repair of quadriceps 
apparatus, in conjunction with no record of treatment until 
the June 1980 injury reinforced his December 1996 opinion.  
He noted the value of MRI scans in relation to the 
appellant's unspecified report of swelling of his knee, 
examination findings with measurements that were completely 
equal and no clinical evidence of effusion.  Dr. Schmidt then 
noted the he found the appellant's symptoms were comparable 
to a blunt injury that seemed to be getting worse and does 
not allow the him to work.  Dr. Schmidt included his December 
1996 statement and December 1996 examination notes and 
medical history.

Dr. Schmidt's January 1998 statement reflects his 
disagreements with Dr. Irani's July 1997 opinion and review 
of Dr. Schmidt's assessment of the appellant left knee 
injury.  In pertinent part, Dr. Schmidt opined that the two 
year lack of medical treatment between the June 1978 
arthroscopy and the June 1980 knee injury, were sufficient 
enough to warrant or accept the appellant's claim that: 

his knee was asymptomatic at the time 
when he joined the Special Forces for 
very rigorous physical training . . . it 
is entirely feasible that a direct 
contusion of the knee following a fall 
by-produces a patellar disorder . . . if 
a patient continues to have a history of 
pain and then two years absence of any 
medical records whatsoever of knee pain 
subsequent to finding the patient engaged 
in very strenuous activities such as the 
vigorous training, the degenerative 
changes that appeared in 1996 may have 
been related also to the 1980 injury as 
this is 16 years later and the arthrotomy 
in June 1978 failed to show any pathology 
even after 11 years of continued pain in 
the left knee.

The appellant underwent a VA examination on January 1998.  
The examiner's stated purpose of examination was whether he 
believes that a left knee disorder was permanently aggravated 
during service and whether or not the right knee disorder (if 
any is present) is related to the left knee disorder.  The 
examiner noted his review of all medical records, and, 
specifically the appellant's claims file.  The examiner noted 
various inaccuracies in the 2507 Form; the appellant's lack 
of problems during May 1979 to September 1979; the June 1980 
left knee injury and subsequent therapy; medical report 
entries made during February 1981 and reference to Dr. 
Schmidt's records and January 1998 statement.  

The appellant arrived in a wheelchair and a cane that was 
used during the examination.  The appellant's complaints of 
stiffness, bilateral swelling, easy fatigability, decreased 
endurance due to weakness of the lower extremities were also 
noted.  Pertinent examination findings included the 
appellant's gait that was antalgic and stiff legged on the 
left; minimal flexes on the right knee while walking; no 
evidence of ankylosis of the joints of the lower extremities; 
great amount of guarding of all motion that made the 
examination difficult to perform; inability to squat or stand 
on one foot, secondary to pain; no evidence of incoordination 
since he was unable to perform movements; McMurry testing was 
not performed due guarding; slight snapping of the left 
patella on flexion and extension; well healed 17 centimeter 
scar from the distal quadriceps medially to the inferior 
border of the patella; a 3 centimeter by 1 centimeter scar 
overlying the patella which was secondary to hitting the tree 
stump in 1980; both scars were nonadherent to underlying 
tissue and appeared to pose no problems; full extension of 
the left lower extremity from a hanging position at the side 
of the exam table was from 90 to zero degrees; poor testing 
effort; noted measurements, with normal muscular tone; 
extension of left knee to 0 degrees both actively and 
passively and flexes the left knee 115 degrees actively and 
120 degrees passively; no crepitations noted; no effusion 
noted; questionably positive Apley's compression test and a 
negative distraction test; no evidence of joint laxity; 
negative anterior and posterior drawer signs.  

The examiner included right knee examination results which, 
in pertinent part, revealed slight effusion on the medial 
aspect of the knee join; appellant was able to extend right 
knee from 90 degrees to zero degrees; noted circumference 
measurements; strength of the right lower extremity was four 
over five with poor to fair effort; negative McMurray's; 
questionable Apley's compression test; negative anterior and 
posterior drawer's signs; no joint laxity medially or 
laterally and negative Lachman's; extension in supine was 
zero degrees active and passive and flexion was 120 and 125 
degrees active and passive with a few crepitations at 120-125 
degrees; and well developed muscles of the quadriceps group.

Bilaterally, radiographic results revealed tiny density 
within lateral compartment of left knee, likely arti-factual, 
otherwise the knees showed no evidence of skeletal or soft 
tissue abnormalities; hips revealed no evidence of joint 
space narrowing or sclerotic changes; a normal variant 
osacetabulum was noted lateral to the dome of the right 
acetabulum; and no bony or soft tissue abnormalities around 
the hips.  The examiner's diagnoses included bilateral 
patella-femoral pain syndrome, left worse than right.

The examiner noted that examination findings indicate that 
the appellant should be able to walk, and that the disability 
exhibited should not have been to the degree of pain 
demonstrated during examination.  Although the appellant's 
knees were not normal, there are:

. . . no radiologic findings at anytime 
in the past examination or current 
examination that explain his great 
inability to ambulate or perform other 
weight bearing exercises.

In short, Mr. [redacted]'s (appellant) 
complaints of disability are exaggerated 
in light of physical and radiographic 
examination findings.

The mild and largely transient nature of 
the 'aggravation' to the appellant's 
underlying left knee problems would not 
have been sufficient to cause a permanent 
alteration of gait, thus no nexus is 
found between the appellant's left knee 
injury while on active duty, and his 
current right knee condition.

The examiner concluded by stating:

... the left knee disorder was aggravated 
by his fall, however, there is no reason 
to believe that this aggravation produced 
permanent and/ or progressive impairment.

The appellant provided sworn testimony at his August 1998 RO 
personal hearing.  The appellant's representative stated that 
the appellant's contention is that his left knee condition 
was aggravated by active military service.  Transcript (T) at 
1.  The appellant stated that Dr. Schmidt (transcript 
reflects Dr. Smith) told him that his first injury should 
have resulted in immediate treatment, and that his bone was 
grinding off over period of years.  T at 1-2.  The appellant 
initially responded "No" to a question of whether a 
preservice knee condition was aggravated by an accident 
during service; and that after his 1978 surgery he was in top 
shape when he joined the military in 1979; and that he hit a 
tree stump during training exercises, which knocked his 
kneecap.  T at 2.  The appellant joined the reserves in the 
National Guard in 1979; completed Basic Training in 1979; was 
injured in June 1980 during two week drill; and stayed on 
crutches until 1989; was not able to receive VA treatment; 
and that he was discharged from the Texas National Guard 
because he could not participate in drills.  T at 3-4.  The 
appellant stated that Dr. Schmidt told him that he was 
walking bone to bone in the 1980's.  T at 4-5.  The appellant 
did not work during the 1980's; he was denied Social Security 
benefits since their doctors could not find a disability 
without taking X-rays. T at 5.  The appellant stated that he 
received treatment last year and the year before at the 
General Relief mobile unit in LA.  T at 6.
   
The appellant's January 1998 statement included argument 
pertaining to his claim based on an historical report of 
events, and his reported attempts to received VA treatment 
between June 1980 and 1996, and receipt of treatment under 
different names at the VAMC in Los Angeles.

A February 1999 VAMC West LA response indicates "no record 
for aliases quoted in letter of 1/13/98."

The appellant provided sworn testimony before the Board of 
Appellants' Appeals, during a VideoConference hearing on May 
1999.  The appellant's representative stated that service 
connection for a left knee disorder is warranted in 
accordance with 38 C.F.R. §§ 3.303 and 3.306, and that the 
records show that the appellant's left knee condition was 
aggravated by military service.  VideoConference Transcript 
(VCT) at 3.  The appellant stated that he had knee problems 
prior to service; he was 100 percent prior to service; 
tripped over a trip stump in 1980 during training, which 
caused his knee to be messed up ever since; was treated at 
the Brook Army Hospital and at the Air Force Hospital.  VCT 
at 4-5.  He was unable to receive treatment at a couple of 
hospitals after service, until receiving treatment from Dr. 
Schmidt (transcript reflects Dr. Smith) who told him of the 
"degenerating of the bone"; and was no longer receiving 
treatment due to the expense.  VCT at 6.  The appellant 
stated that he received treatment at the Air Force Bergstrom 
base hospital; and the Brooke Army hospital and the VAMC 
Houston.  VCT 7-8.  The treatment first started with 
Bergstrom on June 1980, then the Brook Army Medical Center 
during June 1980 and therapy at the VAMC Houston for about 
two or three months.  VCT 9-10.  The next time he received 
treatment was from Dr. Schmidt during 1996.  VCT at 13.

1.  Analysis of service connection for residuals of a left 
knee injury.

The Board first notes that the appellant has submitted a 
well-grounded claim as to his claim of service connection for 
residuals of a left knee injury.  The record contains a 
current medical diagnosis of left knee disability; the 
appellant's lay statements and at least one private 
examiner's medical opinions that can be construed as 
indicating some form of causal relationship between current 
left knee disability and aggravation of a pre-existing left 
knee disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.306 (1998); 
and Caluza v. Brown, supra.  The Board further finds that the 
RO discharged the duty to assist.  There is no indication of 
the existence of any pertinent evidence that has not been 
obtained or requested, and the appellant has been provided 
with a January 1998 VA examination.   

Clearly, this is a matter that ultimately turns upon what the 
competent medical evidence establishes as to the appellant's 
current left knee disability, and whether such disability was 
aggravated by service.  The Board is specifically tasked by 
law to weigh the probative value of medical evidence 
submitted.  See Van Slack v. Brown, 5 Vet. App. 499 (1993); 
Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 
(1992).

The Board notes that service medical records, in conjunction 
with statements provided by the appellant, establish that the 
appellant underwent left knee surgery during 1977 or 1978 for 
realignment of the patella.  The appellant was fit for duty 
at the onset of his two-week period of active duty for 
training on June 1980.  A left knee injury, diagnosed as a 
left knee contusion, did occur on June 1980 during a period 
of active duty for training.  38 C.F.R. § 3.6 (1998).  
Thereafter, radiographic evidence and arthrography findings, 
as set forth in VA and service medical records show that the 
appellant had no objective left knee abnormalities subsequent 
to the June 1980 left knee injury.  The final diagnosis was a 
questionable chronic subluxation of the left knee.  
Thereafter, the appellant underwent therapy treatment at a 
VAMC in Houston.  By March 1981, service medical records 
clearly demonstrate that the appellant was fit for retention.  
At the time of service examination on March 1981, left knee 
radiographic evidence revealed a normal knee. 

Thereafter, the record is without additional reference to 
treatment or diagnoses referable to a left knee disorder or a 
chronic left knee disorder until 1996.  Thus, the Board finds 
that the appellant's claim cannot be granted on the basis of 
chronicity, as the record reveals no chronic disability 
during service, or within applicable presumptive periods.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Moreover, the Board notes that while the appellant has 
maintained that he continued to be significantly symptomatic 
during this period, there are no clinical records over this 
period of many years to confirm such subjective reports.  As 
the Court has stated, the lack of evidence of continuity of 
treatment bears on the credibility of assertions of claims of 
continuity of symptomatology in a merits determination.  
Savage v. Gober, 10 Vet. App. at 496.  The Board must 
conclude that the appellant's assertions as to a continuity 
of symptoms are not credible.

Clearly, the most significant positive evidence submitted in 
support of the claim are the medical reports and opinions 
from Dr. Schmidt.  In assessing these opinions, the Board 
finds that they rely upon statements of medical history as a 
continuity of symptomatology after the 1980 injury that are 
not supported by far more probative clinical evidence during 
the time frame proximate to the injury, and the complete 
silence of the records as to a continuity of treatment for 
many years thereafter.  Therefore, since these opinions are 
based upon a fundamentally inaccurate factual premise, the 
Board finds them of little or no probative weight. 

By contrast, the Board finds the negative evidence contained 
in the service medical records that fails to show more than 
an acute and transitory problem is entitled to significant 
weight.  Still greater weight must be assigned to the 
opinions of the VA examiners, and especially the opinion of 
the January 1998 physician.  These opinions are grounded in a 
correct medical history, as found in the clinical records.  
Furthermore, as the January 1998 examiner noted and 
explained, there exists a vast gap between what the objective 
evidence shows and what the claimant asserts as to his 
current symptoms.  This aspect of the record also undermines 
the appellant's claim.

Again, the Board notes the appellant may be able to establish 
service connection by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.303, 3.307, and 3.309; see also, 
Grottveit v. Brown and Lathan v. Brown, supra; or with lay 
evidence of chronicity or continuity of symptoms.  38 C.F.R. 
§ 3.303(b); Savage, supra.   Here, there is no medical 
evidence of a chronic knee disability in service.  The 
appellant's assertions of continuity of left knee 
symptomatology are rebutted where the record clearly 
establishes that the appellant was without documented 
complaints or therapy referable to a knee disorder until many 
years after service.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Where, as in the appellant's case, there is 
affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease which is a 
recognized cause of any of the diseases within the purview of 
section 1112 of this title, has been suffered between the 
date of separation from service and the date of onset of any 
such diseases, service connection pursuant to section 1112 
will not be in order.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998).  In this regard, the Board references Dr. Irani's July 
1997 conclusion, wherein he opined that Dr. Schmidt's 1996 X-
rays findings of some degenerative changes in the 
patellofemoral joint were most likely related to surgical 
procedures done in 1978 prior to service.

As the record now stands, there is only, at the best, highly 
speculative evidence of a relationship between service and 
current disability.  The regulations describing the benefit 
of the doubt expressly provide that speculation does not rise 
to the level of reasonable doubt that can be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (1998).  Thus, on 
the merits the claim must be denied.  

2.  Analysis of service connection for a right knee condition 
secondary to a left knee injury.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991); 
38 C.F.R. § 3.310.    
The facts of the appellant's case clearly establish that 
service connection for left knee disorder has never been in 
effect.   Thus, where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

3.  Analysis of entitlement to a total rating based in 
individual unemployability.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities.  38 C.F.R. § 
4.16 (1998).  (Emphasis added).  A service-connected 
disability rating relative to the appellant's claim has never 
been in effect.  Thus, where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).



ORDER

1.  Entitlement to service connection for residuals of a left 
knee injury is denied.

2.  Entitlement to service connection for right knee 
disability secondary to left knee injury is denied.

3.  Entitlement to a total disability rating based on 
individual unemployability is denied. 


		
	Richard B. Frank
	Member, Board of Appellants' Appeals



 

